DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The prior art documents submitted by applicant in the Information Disclosure Statement filed on 01/18/22 and 02/28/22, have all been considered and made of record (note the attached copy of form PTO-1449).

Drawings
3.	The drawings, filed on 09/17/21, are accepted.

Specification
4.	Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
8.	Claims 1-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Solheid et al. (US 2013/0287357 A1).
With respect to claims 1-3, 9, 12 and 13, Solheid et al. (figures 24-38) disclose a cable management system comprising a rack (370, 372); an enclosure configured to be installed onto the rack (370, 372), and the enclosure comprising a tray (342) configured to slide along an axis within the enclosure; a front door (512a); a rear stop bracket (512b); and a cable slack manager ([0228]) attached to a front side of the tray and configured to slide within the enclosure along the same axis as the tray (figure 25); a first outer cable manager (324) secured to a first side (310) of the tray; and a front door (512) hingedly attached to a front side of the enclosure to rotate about a hinge between an open position and a closed position ([0230]); a cassette (660) configured to be installed into the enclosure; a vertical cable manager (at the element 304) configured to be secured to a first side of the rack (figure 24); and an incoming cable manager (324) configured to be secured to a second side of the rack (see figures 24-25).  
Solheid et al. do not explicitly disclose the enclosure having a 1 RU width and a 4 RU height, the tray is 3/4 RU width having a width that is between 0.5 RU width and 1 RU width and the first open space and the second open space combine to be 1/4 RU width.
However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F. 2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Solheid to form the enclosure having a 1 RU width and a 4 RU height, the tray is 3/4 RU width having a width that is between 0.5 RU width and 1 RU width and the first open space and the second open space combine to be 1/4 RU width as claimed, because the dimensions can be varied depending upon the device in a particular application.
With respect to claim 4, Solheid et al. (figures 24-38) disclose the cable management system, the enclosure further comprising a divider wall (326) positioned between the tray (342) and the cable slack manager ([0228]), wherein the divider wall (326) includes rail guides (354) on each side for slidably receiving a rail included in the tray and a rail included on the cable slack manager.  
With respect to claims 5 and 11, Solheid et al. (figures 1-3) disclose the cable management system, the cable slack manager further comprising a tunnel pathway (24) configured to route a cable received from the enclosure ([0141]), the tunnel pathway (24) defined by at least two bend radius features (located on end of 24) ([0141]), a floor surface, a wide mouthed exit, and a ceiling (figures 1-3) that is partially covered by a plurality of fingers (170, 172).  
With respect to claim 6, Solheid et al. (figures 1-3) disclose the cable management system, the cable slack manager further comprising a tunnel pathway (24) configured to route a cable received from the enclosure ([0141]); and a slidable cover (2036) configured to cover at least a portion of a ceiling to the tunnel pathway ([0320]).  
With respect to claim 7, Solheid et al. (figures 1-3) disclose the cable management system, the cable slack manager further comprising a finger grab (170, 172) component located at a front side of the cable slack manager, the finger grab component including a label surface for attaching an adhesive label (figures 1-3).  
With respect to claim 8, Solheid et al. (figure 25) disclose the cable management system, the enclosure further comprising: an outer cable manager (324) attached to a side wall (310, 314) of the enclosure (figure 25).  
With respect to claim 10, Solheid et al. (figure 25) disclose the cable management system, the enclosure further comprising a second outer cable manager (324) secured to a second side (314) of the tray.  
With respect to claim 14, Solheid et al. (figures 1-3 and 24-38) disclose the cable management system, further comprising: a pass-through cable manager configured to be installed onto the rack below the enclosure, the pass-through cable manager comprising: a jumper finger (170, 172) configured to route a cable received from the enclosure ([0141]); a pass-through shelf configured to route the cable received from the jumper finger (figure 1 and [0167-0168]); and a rear trough configured to route the cable received from the pass-through shelf along a rear-side trunk passage (figure 1 and [0169]). 
With respect to claim 15, Solheid et al. (figures 24-38) disclose the cable management system, the pass-through cable manager further comprising: a plurality of spools (304) configured to be installed onto the pass-through shelf for routing the cable (figures 1-3 and 24-25).

    PNG
    media_image1.png
    608
    540
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    776
    506
    media_image2.png
    Greyscale




Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Campbell et al. (US 10732371 B2) disclose a fiber optic telecommunications device. Lee et al. (US 7747125 B1) disclose a fiber optic cassette. And Bayazit  et al. (US 2006/0228087 A1) disclose a cable management assembly.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2883